                                  Case 8:20-bk-03672                 Doc 1        Filed 05/11/20           Page 1 of 11


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Tango Delta Financial, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA American Student Financial Group Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1378 Harbor Dr.
                                  Sarasota, FL 34239
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Sarasota                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.linkedin.com/company/american-student-financial-grou


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 8:20-bk-03672                Doc 1         Filed 05/11/20              Page 2 of 11
Debtor    Tango Delta Financial, Inc.                                                                   Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                  5222

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9

     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                                District                                When                                  Case number
                                                   District                                When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                    Relationship
                                                   District                                When                              Case number, if known


Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 8:20-bk-03672                     Doc 1        Filed 05/11/20              Page 3 of 11
Debtor   Tango Delta Financial, Inc.                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 8:20-bk-03672                  Doc 1        Filed 05/11/20             Page 4 of 11
Debtor    Tango Delta Financial, Inc.                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ Timothy R. Duoos                                                     Timothy R. Duoos
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Richard J. Cole, III                                                  Date May 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Richard J. Cole, III 0059708
                                 Printed name

                                 Cole & Cole Law, P.A.
                                 Firm name

                                 46 N. Washington Blvd., Ste. 24
                                 Sarasota, FL 34236
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (941) 365-4055                Email address      RJC@COLECOLELAW.COM

                                 0059708 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                          Case 8:20-bk-03672                   Doc 1         Filed 05/11/20                Page 5 of 11


 Fill in this information to identify the case:
 Debtor name Tango Delta Financial, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arizona College of                                                                                                                                                         $1,628.41
 Nursing
 4425 W Olive Ave
 Ste 300
 Glendale, AZ 85302
 Autmotive Training                                                                                                                                                             $74.46
 Inst.
 705 Digital Dr.
 Ste V
 Linthicum Heights,
 MD 21090
 Cottingham Apex                                                 Co-Defendant           Contingent                                                                      $243,889.13
 Texas Fund L                                                                           Unliquidated
 c/o Registered                                                                         Disputed
 Agent
 Stephen Bick
 2382 Faraday Ave,
 Ste 250
 Carlsbad, CA 92008
 Cottingham Mgmt                                                 Co-Defendant           Contingent                                                                                $0.00
 Co, LLC                                                                                Unliquidated
 c/o Registered                                                                         Disputed
 Agent
 Stephen Bick
 2888 Loker Ave. E,
 Ste 117F
 Carlsbad, CA 92010
 High Desert Med                                                                                                                                                          $39,691.95
 Grp
 701 W Ave. K
 Ste 123
 Lancaster, CA 93534
 Hult Int'l Bus.                                                                                                                                                            $8,613.74
 School
 1 Education St.
 Cambridge, MA
 02141


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 8:20-bk-03672                   Doc 1         Filed 05/11/20                Page 6 of 11



 Debtor    Tango Delta Financial, Inc.                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 JEM Mgmt Group                                                                                                                                                           $14,102.00
 PO Box 230814
 Encinitas, CA 92023
 John Patrick Lowe                                               Bankruptcy Case Disputed                                                                             $6,521,448.92
 TTEE                                                            No. 16-52492-RBK
 Bankruptcy Estate                                               Adv. No.
 of                                                              18-05259-RBK
 Dickinson of San
 Antonio, In
 2402 E. Main St.
 Uvalde, TX 78801
 Kevin Jasper                                                                                                                                                                 $351.96
 13506 Kibbings Rd.
 San Diego, CA
 92130
 Qualcomm Tech.                                                                                                                                                             $4,138.71
 Inc.
 PO Box 919042
 San Diego, CA
 91904-2000
 Royokan College                                                                                                                                                          $25,423.46
 11965 Venice Blvd.
 Ste 304
 Los Angeles, CA
 90066
 Scholar Chip                                                                                                                                                                 $614.52
 6 Commercial St.
 Hicksville, NY 11801
 Securities and                                                  SEC v. Aequitas        Contingent                                                                                $0.00
 Exchange Comm                                                   Mgmt LLC               Unliquidated
 44 Montgomery St.                                               16-cv-438-JR           Disputed
 Ste. 2800
 San Francisco, CA
 94104
 Sourthern Career                                                                                                                                                         $28,048.24
 Inst.
 1701 Directors Blvd
 Ste 800
 Austin, TX 78744
 Spartan College                                                                                                                                                        $215,483.44
 14131 Midway Rd.
 Ste 630
 Addison, TX 75001
 Sulivan Univ.                                                                                                                                                            $15,510.28
 3101 Bardsotwn Rd.
 Louisville, KY 40205
 University                                                                                                                                                               $12,908.11
 Accounting Servic
 2501 N Sunny Slope
 Rd
 Ste 110
 Brookfield, WI 53005


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:20-bk-03672                 Doc 1        Filed 05/11/20   Page 7 of 11




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Tango Delta Financial, Inc.                                                                Case No.
                                                                                 Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 11, 2020                                             /s/ Timothy R. Duoos
                                                                      Timothy R. Duoos/President
                                                                      Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                       Case 8:20-bk-03672   Doc 1     Filed 05/11/20   Page 8 of 11



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Tango Delta Financial, Inc.          Florida Dep't of Rev.                  Qualcomm Tech. Inc.
1378 Harbor Dr.                      505 W. Tenn. St.                       PO Box 919042
Sarasota, FL 34239                   Tallahassee, FL 32399                  San Diego, CA 91904-2000



Richard J. Cole, III                 High Desert Med Grp                    Royokan College
Cole & Cole Law, P.A.                701 W Ave. K                           11965 Venice Blvd.
46 N. Washington Blvd., Ste. 24      Ste 123                                Ste 304
Sarasota, FL 34236                   Lancaster, CA 93534                    Los Angeles, CA 90066


Alan Vanderhoff                      Hult Int'l Bus. School                 Scholar Chip
Vanderhoff Law Group                 1 Education St.                        6 Commercial St.
600 W Broadway                       Cambridge, MA 02141                    Hicksville, NY 11801
Ste 1550
San Diego, CA 92101

Arizona College of Nursing           IRS                                    Securities and Exchange Comm
4425 W Olive Ave                     Centralized Insolvency                 44 Montgomery St.
Ste 300                              Operation                              Ste. 2800
Glendale, AZ 85302                   PO Box 7346                            San Francisco, CA 94104
                                     Philadelphia, PA 19101

Autmotive Training Inst.             JEM Mgmt Group                         Sourthern Career Inst.
705 Digital Dr.                      PO Box 230814                          1701 Directors Blvd
Ste V                                Encinitas, CA 92023                    Ste 800
Linthicum Heights, MD 21090                                                 Austin, TX 78744


Cottingham Apex Fund                 John Patrick Lowe TTEE                 Spartan College
2888 Loker Ave E                     Bankruptcy Estate of                   14131 Midway Rd.
Ste. 210D                            Dickinson of San Antonio, In           Ste 630
Carlsbad, CA 92010                   2402 E. Main St.                       Addison, TX 75001
                                     Uvalde, TX 78801

Cottingham Apex Texas Fund L         KCC LLC                                State of California
c/o Registered Agent                 222 N. Pacific Coast Hwy               Franchise Tax Board
Stephen Bick                         Ste 300                                PO Box 3065
2382 Faraday Ave, Ste 250            El Segundo, CA 90245                   Rancho Cordova, CA 95741-3065
Carlsbad, CA 92008

Cottingham Mgmt Co, LLC              Kevin Jasper                           State of Delaware
c/o Registered Agent                 13506 Kibbings Rd.                     Divison of Revenue
Stephen Bick                         San Diego, CA 92130                    820 N French St
2888 Loker Ave. E, Ste 117F                                                 Wilmington, DE 19801
Carlsbad, CA 92010

Express Aviation Acquisition         Pulman Cappuccio & Pullen, L           State of Delaware
Corporation                          2161 NW Military Hwy                   Division of Revenue
1378 Harbor Dr.                      Ste. 400                               540 S DuPont Hwy
Sarasota, FL 34239                   San Antonio, TX 78213                  Ste 2
                                                                            Dover, DE 19901
                       Case 8:20-bk-03672   Doc 1   Filed 05/11/20   Page 9 of 11




Sulivan Univ.
3101 Bardsotwn Rd.
Louisville, KY 40205



TRD Consulting Servs LLC
1378 Harbor Dr.
Sarasota, FL 34239



University Accounting Servic
2501 N Sunny Slope Rd
Ste 110
Brookfield, WI 53005


William M. Rathbone
Gordon & Rees LLP
 101 W Broadway
Ste 2000
San Diego, CA 92101
                                    Case 8:20-bk-03672                     Doc 1    Filed 05/11/20        Page 10 of 11
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re       Tango Delta Financial, Inc.                                                                      Case No.
                                                                                   Debtor(s)                  Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 18,283.00
             Prior to the filing of this statement I have received                                        $                 18,283.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Timothy R Duoos, President
                                                                     Gautier Fabrication

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any discharge or dischargeability actions, judicial lien avoidance, relief from
               stay actions or any other adversary proceeding. Representation of the debtors in Fed. R. Bankr. P. 2004
               examinations or depositions, or in preparing documents to utilize in such examinations. Amendments to
               schedules, statement of affairs and petition. All future fees will be at the undersigned's normal hourly rate
               prevailing at the time future services are rendered. A credit report fee of $33.00 for individual and $66.00 for joint
               filers is paid through Cole & Cole Law, P.A. to CIN Systems but is not retained by the law firm as a fee. Filing fee
               in the amount of $1,717.00 is also paid through Cole & Cole Law, P.A., but not retained by the law firm as a fee.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 11, 2020                                                                  /s/ Richard J. Cole, III
     Date                                                                          Richard J. Cole, III 0059708
                                                                                   Signature of Attorney
                                                                                   Cole & Cole Law, P.A.
                                                                                   46 N. Washington Blvd., Ste. 24
                                                                                   Sarasota, FL 34236
                                                                                   (941) 365-4055 Fax: (941) 365-4219
                                                                                   RJC@COLECOLELAW.COM
                                                                                   Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 8:20-bk-03672                   Doc 1     Filed 05/11/20        Page 11 of 11




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Tango Delta Financial, Inc.                                                                    Case No.
                                                                                  Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Tango Delta Financial, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Express Aviation Acquisition
 Corporation
 1378 Harbor Dr.
 Sarasota, FL 34239




    None [Check if applicable]




 May 11, 2020                                                        /s/ Richard J. Cole, III
 Date                                                                Richard J. Cole, III 0059708
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Tango Delta Financial, Inc.
                                                                     Cole & Cole Law, P.A.
                                                                     46 N. Washington Blvd., Ste. 24
                                                                     Sarasota, FL 34236
                                                                     (941) 365-4055 Fax:(941) 365-4219
                                                                     RJC@COLECOLELAW.COM




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
